73 So.3d 874 (2011)
NORTH FLORIDA WOMEN'S HEALTH & COUNSELING SERVICE, INC., Appellant,
v.
STATE of Florida, Attorney General Pamela Jo Bondi, in her official capacity, Florida Department of Health, Dr. Frank H. Farmer, in his official capacity as Surgeon General, and Florida Board of Medicine, Appellees.
No. 4D10-3732.
District Court of Appeal of Florida, Fourth District.
November 9, 2011.
Barry Silver, Boca Raton, for appellant.
Pamela Jo Bondi, Attorney General, and James A. Peters, Special Counsel, Tallahassee, and Veronica McCracken, Florida Department of Health, Tallahassee, for appellees.
GERBER, J.
The plaintiff appeals the circuit court's order granting the defendants' motion for summary judgment. The plaintiff raises several arguments, only one of which merits a brief discussion. The plaintiff argues that the order disposed of only its claims for declaratory judgment and failed to address its claims for injunctive relief. We conclude that the court's findings of fact and conclusions of law supporting the disposition of the claims for declaratory judgmentthat *875 there is no justiciable controversyalso showed without genuine issue of material fact that the plaintiff does not have a clear legal right to the relief requested in the claims for injunctive relief. See Gomez v. Fradin, 41 So.3d 1068, 1071 (Fla. 4th DCA 2010) ("A party seeking an injunction under general Florida case law must demonstrate: 1) irreparable harm; 2) a clear legal right; 3) an inadequate remedy at law; [and] 4) consideration of the public interest.") (citation and quotations omitted). Therefore, we affirm the circuit court's order granting the defendant's motion for summary judgment to the extent it subsumes both the claims for declaratory judgment and the claims for injunctive relief.
Affirmed.
WARNER and DAMOORGIAN, JJ., concur.